Crew III, J.
Appeal from an order of the Supreme Court (Viscardi, J.), entered July 31, 1997 in Warren County, which, inter alia, issued a final judgment of foreclosure and sale.
A more detailed statement of the facts at issue herein may be found in this Court’s prior decisions in this matter (241 AD2d 845, lv dismissed 91 NY2d 848; 225 AD2d 863; 199 AD2d 661). Briefly, this is a mortgage foreclosure action wherein plaintiff sought to foreclose upon an equitable mortgage encumbering three lots located in the Village of Lake George, Warren County, title to which is in the names of defendants Wade’s Canadian Inn and Cocktail Lounge, Inc. and Robert Rastelli (hereinafter collectively referred to as defendants). A final judgment of foreclosure and sale was issued by Supreme Court in July 1997, and it is from that judgment that defendants now appeal.
The sole issue raised on this appeal is whether Supreme Court erred by reforming the mortgage in question so that it specifically encumbered three separate parcels of real property, when, according to defendants, it should have encumbered only one of them. It is uncontested, however, that this very issue was considered and rejected by this Court when this matter was last before us (241 AD2d 845, 846, supra [“Defendants’ remaining contentions, including their assertion that the equitable mortgage covered only the 75 Canada Street property, have been examined and found to be lacking in merit”]). That ruling is now the law of the case (see, Beltrone v General Schuyler & Co., 252 AD2d 640; see also, Siegel, NY Prac § 448, at 680 [2d ed]) and Supreme Court’s order is, accordingly, affirmed.
Mikoll, J. P., Mercure, Peters and Carpinello, JJ., concur. Ordered that the order is affirmed, without costs.